Citation Nr: 0431090	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to October 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in December 2003 and in July 2004, which 
collectively denied service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a notice of 
disagreement in July 2004, and in that same month, the RO 
issued a statement of the case.  In August 2004, the veteran 
timely perfected his appeal in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes both of these 
conditions to his active duty military service. 

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  This includes obtaining any additional medical 
records which may be available, and providing the veteran 
with a VA examination with medical opinion.

After reviewing the veteran's claims folder, the Board 
concludes that additional post service treatment records 
exist.  Specifically, the veteran alleged in his VA Form 21-
526, filed in July 2003, that he had been treated for 
bilateral hearing loss and tinnitus at the VA medical center 
in Bay Pines, Florida, from 1950 to 2003.  Although the 
veteran appears to have submitted relevant treatment records 
from this facility, dating back to August 2000, it does not 
appear that an attempt has been made to obtain any prior 
records.  The Board notes that the August 2000 VA treatment 
report which has been received noted his nine-year history of 
purchasing his own hearing aids.  As part of the VA's duty to 
assist the veteran in developing evidence in support of his 
claim, the RO should attempt to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency, and will end its efforts only 
if VA concludes that the records do not exist or that further 
efforts would be futile. See 38 C.F.R. 3.159 (c)(2) (2004).

The Board also notes that the veteran has submitted an 
opinion letter, dated in July 2003, from T. Garske, M.S. 
which implied the existence of additional records.  Attempts 
to obtain these should be made.   

In support of his claims, the veteran submitted an August 
2000 treatment report, and a July 2003 opinion letter from T. 
Garske, M.D., both of which noted opinions that his current 
hearing loss was likely, at least in part, due to his 
military noise exposure.  Both of these opinions, however, 
failed to indicate whether any of the veteran's service or 
post service medical records had been reviewed, and the 
presence or absence of any post service noise exposure 
(including his post service employment noise exposure).

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers (including T. Garske, M.S.) who 
have treated him for hearing loss and 
tinnitus since his discharge from service 
in October 1953.  The RO should then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  Regardless of his 
response, the RO should attempt to obtain 
the veteran's medical treatment records 
from October 1953 to the present from the 
VA medical center in Bay Pines, Florida.   
 
2.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine the nature and etiology of any 
current bilateral hearing loss and 
tinnitus.  The claims folder should be 
provided to and reviewed by the examiner.  
Audiological test results should be set 
forth in detail.  In conducting this 
examination, the examiner should obtain a 
complete history of the veteran's noise 
exposure, both during and after his 
discharge from the service, including 
commentary on his post service 
employment.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the date of 
onset and etiology of any current 
bilateral hearing loss and tinnitus, 
including any relationship with military 
service.  

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




